Greenblott, J. (dissenting).
I dissent. Although claimant had announced her intention to leave her employment at some time in the future, she did not in fact quit her job. There was no mutual agreement as to the date of claimant’s separation for as the board found, claimant had been unable to inform the employer as to when she might leave and the employer “ notified claimant that her last day of work would be November 27,1970. ”
In cases where an employee, having been told of an impending discharge, resigns prior to the date such discharge would have been effective, such an employee has been held unentitled to benefits on the ground that the voluntary separation was not for good cause (see Matter of Schneider [Levine], 37 A D 2d 788). In my view fundamental fairness requires that an identical standard be applied in a reciprocal situation where an employee has announced an intention to leave but has not yet done so. Certainly there is no more compelling justification for the employer to be allowed to obtain a replacement in anticipation of a quit, if there is no right to leave a position in advance of discharge to seek new employment.
Had claimant in the present case actually left her job the board would have been presented with a question of whether her separation was for good cause; but the claimant’s separation *39was no longer voluntary, and it has not been shown that claimant would not have continued in her employment for an indefinite period of time. Insofar as the date upon which claimant might have left her employment was at the time of her discharge a matter of speculation, this case is distinguishable from Matter of Socol (Catherwood) (29 A D 2d 1020) where the claimant had actually tendered her resignation to be effective oil a date specified therein.
I would therefore reverse.
'Staley, Jr., J. P., Cooke, Kane and Main, JJ., concur in Per Curiam opinion; Greenhi.ott, ,T., dissents and votes to reverse in a separate opinion.
Decision affirmed, without costs.